        Case 2:19-cr-00034-TOR           ECF No. 210         filed 10/08/20      PageID.833 Page 1 of 2
 PROB 12C                                                                              Report Date: October 8, 2020
(6/16)

                                       United States District Court                                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                  Oct 08, 2020
                                        Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Cheyenne R. Ford                          Case Number: 0980 2:19CR00034-TOR-2
 Address of Offender:                           Ford, Washington 99013
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: July 17, 2019
 Original Offense:        Escape, 18 U.S.C. § 751(a), 2
                          Assault on a Federal Officer, 18 U.S.C. § 111(a)(1), (b)
 Original Sentence:       Prison - 15 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Richard Barker                     Date Supervision Commenced: February 21, 2020
 Defense Attorney:        Stephen Hormel                     Date Supervision Expires: February 20, 2023


                                           PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 7/15/2020, 7/21/2020 and 8/26/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition # 2: You must undergo periodic substance abuse evaluations as directed
                        by your supervising officer and, if indicated by a licensed/certified provider, enter into and
                        successfully complete an approved substance abuse treatment program, which could include
                        inpatient treatment and aftercare upon further order of the court. You must contribute to the
                        cost of treatment according to your ability to pay. You must allow full reciprocal disclosure
                        between the supervising officer and treatment provider.

                        Supporting Evidence: It is alleged that Ms. Ford violated her conditions of supervised
                        release on September 16, 2020, as she was unsuccessfully discharged from her substance
                        abuse program, a direct violation of special condition number 2.

                        Ms. Ford’s conditions of supervised release were reviewed with her on February 24, 2020.
                        She signed her judgment acknowledging an understanding of her conditions.

                        On September 16, 2020, the undersigned was notified by Ms. Ford’s substance abuse
                        treatment provider, Camas Path Behavioral Health, that she was unsuccessfully discharged
                        from her substance abuse treatment program due to continuously failing to show to her
                        groups.
        Case 2:19-cr-00034-TOR           ECF No. 210        filed 10/08/20      PageID.834 Page 2 of 2
Prob12C
Re: Ford, Cheyenne R.
October 8, 2020
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      10/08/2020
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Thomas O. Rice
                                                                             United States District Judge
                                                                             October 8, 2020
                                                                              Date
